DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-14, in the reply filed on 5/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 15-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/30/2021.
Drawings
The drawings are objected to because Fig. 7 is described in the specification (page 11, lines 23-30) as showing a surfboard 30 that includes, on the outside of the carbon layer 34, “an inventive mixed layer 26”, however, Fig. 7 identifies this layer as “20” which corresponds to the overall “composite material element” and not the mixed layer alone, and hence it appears that “20” in Fig. 7 should actually be “26” (or the specification should be amended as noted below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 
Specification
The disclosure is objected to because of the following informalities: on page 11, in the description of Fig. 7 on lines 23-30, the specification recites that the surfboard 30 includes, on the outside of the carbon layer 34, an inventive mixed layer 26, however, as noted above, Fig. 7 identifies this layer as “20” which corresponds to the overall composite material element and not the mixed layer alone, and thus, if the reference number “20” is correct in Fig. 7, then the specification should be amended to recite that the “outside of this carbon layer is surrounded by an inventive composite material element 20”.
Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  the phrase “characterized in that” as recited in claims 1-14 does not conform to current accepted U.S. practice and should probably be replaced with a transitional phrase or other terminology that is consistent with U.S. practice.  Additionally, claims 1, 7 and 12 recite the general term “it”, and although the term is not necessarily indefinite as currently recited in these claims, to avoid any potential indefiniteness issues upon amendment of the claims, the Examiner suggests that each .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “glass” is listed twice on line 3.  The second occurrence should probably be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "short" in claims 1 and 2 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, it is not clear as to how “short” the fibers have to be or how “long” the fibers can be in order to be considered “short fibers” and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Dependent claims 4-14 do not remedy the above and hence are indefinite for the same reasons.
Claims 2, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that although alternative expressions are permissive in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B or C”, “one of A, B, and/or C", or in proper Markush claim format, i.e. “selected from the group consisting of A, B and C”, or in similar alternative format such that there is no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A claim that recites “selected from the group comprising A, B and C” as in the instant claims is improper because the alternative phrase requires the material to be selected from an open list of alternatives as opposed to a closed list, and thus it is unclear what other alternatives are intended to be encompassed by the claims (see MPEP § 2173.05(h)).  Claims 2 and 11 are further indefinite because the claims recite the limitation “synthetic fibers (Vectran)” as a member of the (improper) Markush group such that it is first unclear whether the limitation in parentheses is meant to be part of the claimed invention, and if so, it is noted that “Vectran” is a trademark/trade name of Kuraray.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “between 0.05 mm and about 6 mm”, and the claim also recites “between 0.1 mm and 0.3mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Similarly, the use of the term “preferably” on line 3 also renders the claim unclear as to whether the narrower range following the term “preferably” is meant to be part of the claimed invention.
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 6 recite the limitation “bioresin”, however, it is unclear as to what resins or types of resins are meant to be encompassed by the 
Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation “it comprises at least one additional laminate layer (28) of a different material”, however, it is unclear from the limitation as to how “different” the material of the additional laminate layer is, e.g. can the additional laminate layer also be formed from cork granules and short fibers but with “different” amounts of each than used in the mixed layer, can the “different” material comprise cork granules or short fibers but not both, etc.?  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Additionally, claim 8 which depends upon claim 7 recites “in the form of a core layer referred to a cross section”, however, it is unclear as to what “core layer referred to a cross section” is meant to encompass; while claim 9 which also depends upon claim 7 recites the limitation “the outside” and claim 10 which 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "predominantly" in claim 12 is a relative term which renders the claim indefinite.  The term "predominantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to what extend the composite material element is comprised of biodegradable materials and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Similarly, claim 14, which depends upon claim 13, recites the limitation “the outer layer” in line 2, however, there is insufficient antecedent basis for this limitation in the claim.  Further, if the outer layer of claim 14 is meant to correspond to the layer arranged on the outside as recited in claim 13, it is unclear how the layer is colored black if the layer consists of only core granules and synthetic resin as required by in instant claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki (JP2004-058557, please refer to English abstract submitted with the IDS filed 5/16/2019 and the attached machine translation for the below cited sections).  Masaki discloses a cork sheet comprising 100 parts by weight of a polymer, 50-100 parts by weight of polyamide short fibers, 5-30 parts by weight of charcoal powder, and 50-100 parts by weight of cork grains/granules (Abstract; Page 1, lines 14-17 and 25-29) reading upon the broadly claimed composite material element comprising at least one mixed layer of cork granules and short fibers as in instant claim 1 and thus Masaki anticipates instant claim 1.  With regards to instant claim 2, as noted above, Masaki discloses polyamide short fibers reading upon the broadly claimed “synthetic fibers” and/or “aramide” of instant claim 2 and thus Masaki anticipates instant claim 2.  With regards to instant claims 5-6, as noted above, Masaki discloses that the cork sheet comprises 100 parts by weight of a polymer, with the example utilizing ethylene vinyl acetate copolymer reading upon the broadly claimed synthetic resin of claim 5 and more specifically the vinyl ester synthetic resin of instant claim 6, thereby anticipating instant claims 5-6 (Example, Page 2).  
Claims 1, 2, 5-7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schacht (USPN 1,888,409).  Schacht discloses a flexible paper-like sheet material comprising a mass of comminuted or granulated cork particles (or granules) and fibers intermixed with a flexible binder produced by process similar to that for making paper; wherein the fibers should be “long enough to contribute tearing strength and resistance in the finished product by interlacing with each other and enmeshing and holding the separating particles of cork”, and although “long fibered material” is preferred, fibers “in short form” may be “quite clearly” used in some cases (Abstract; Page 1, lines 58-85; Page 2, lines 57-60 and 80-101; Page 3, lines 34-36; Claims).  Thus, Schacht discloses a composite material comprising at least one mixed layer of cork granules and “short fibers” (particularly given the lack of clarity with regards to the claimed “short” fibers), thereby anticipating instant claim 1.  With regards to instant claim 2, Schacht discloses that jute, rope, hemp, sisal, craft pulp fibers, cotton, linen, long wood pulp fibers as well as absorbent alpha-cellulose wood pulp fibers may be used as the intermixed fibers thereby anticipating instant claim 2 (Page 2, lines 87-91).  With regards to instant claims 5 and 6, as noted above, Schacht discloses that the material comprises a flexible binder, wherein the flexible binder is preferably a flexible formaldehyde treated glutinous adhesive made from an “animal” or “bone” glue and glycerine, that is jelled and passed through a bath of formaldehyde or paraformaldehyde that “tans” or cures the glue to render it insoluble in water (Page 2, lines 1-39), reading upon the broadly claimed “bioresin”  and thus anticipating the claimed invention as recited in instant claims 5 and 6.  With regards to instant claims 7 and 9, Schacht discloses that the material “may be faced or finished by cellulose compounds or any preparation such as employed to produce an artificial finish, or may be used as a backing for conversion into artificial leather without danger of cracking of the sheet which would break down the facing or by anticipating instant claim 12 (Page 1, lines 1-2; Page 3, lines 58-70).
Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh (USPN 2,345,009). Schuh discloses a compressed product comprising powdered cork of less than 10 mesh (reads upon the broadly claimed cork granules); short fibers having an average individual length of less than about 0.08” (e.g. less than 2.032 mm or “short fibers”) as a “medium of extension”; and a binding agent such as a latex or resinous material including natural or synthetic resins (Entire document, particularly Page 1, Col. 1, lines 1-6 and 21-31; Page 1, Col. 2, line 3-Page 2, Col. 1, line 22; Page 3, Col. 2, lines 3-35), thereby anticipating the claimed composite material element as recited in instant claim 1.  With regards to instant claim 2, Schuh discloses that the fibrous material may be a finely pulped newspaper or wood pulp as used in the examples, and also discloses that the substances forming the medium of extension may comprise such fibrous materials as cellulose fiber, cotton, wool, paper, wood, cane fiber, straw, jute, rags, felt, kapok, asbestos, and mineral wool (Page 2, Col. 1, lines 6-11; Page 4, Col. 1, lines 59-64), reading upon the claimed short fiber materials of instant claim 2 and thus 3, falling within the claimed range and thus anticipating instant claim 4 (Example 1; Page 4, Col. 1, lines 18-25).  With regards to instant claims 5-6, as noted above, Schuh discloses that the binder may be a latex, natural or synthetic resin, with Example 1 utilizing a latex dispersion, reading upon the broadly claimed synthetic resin of instant claim 5 as well as the broadly claimed “group comprising” of instant claim 6, thereby anticipating instant claims 5-6.  With regards to instant claim 12, given that Schuh discloses that the compressed material may be produced without any binder or may only contain a small amount of binder, with the remainder of the material constituted by cork and natural fibers, Schuh discloses a material that “predominantly comprises biodegradable materials” and thus anticipates instant claim 12 (Page 1, Col. 1, lines 3-14; Example 1; Claims).
Claims 1, 2, 4-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US2015/0175801).  Kim discloses a core material for a sandwich panel comprising a composite in which thermoplastic resin and cork powder having a particle size of about 0.5mm to about 3mm (e.g. cork granules) are combined, wherein the composite further comprises fiber fillers mixed with the thermoplastic resin and cork powder, preferably microfibers provided in the form of cotton flock, having a size of about 1 micron to about 10 microns (Abstract, Paragraphs 0040-0041, Examples, Claim 12), thereby anticipating instant claim 1.  With regards 3, thus a density of 60 to 200 kg/m3, falling within the claimed range and thereby anticipating instant claim 4 (Paragraph 0036).  With regards to instant claims 5-6, Kim discloses that the thermoplastic resin may be epoxy, polyester, polyurethane, and phenolic resins as instantly claimed, with examples utilizing epoxy resin, and hence, the invention taught by Kim anticipates instant claims 5-6.  With regards to instant claims 7-8 and 11, Kim discloses that the composite material is provided as a core material arranged centrally between a pair of surface materials stacked on both surfaces of the core as shown in Fig. 1, wherein the surface materials comprise any one selected from the group consisting of metal, cotton, wood, and combinations thereof, e.g. a “different” material than the core as in instant claim 8 and reading upon “the group comprising…cotton” of instant claim 11; and thus the invention taught by Kim anticipates instant claims 7-8 and 11 (Abstract; Claims 9-10; Fig. 1).
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan (US2009/0155612).  Pervan discloses fiber based panels comprising fibers, binders, and wear resistant particles, wherein the panel comprises a core (6), a surface layer (5), and optionally a balancing layer (7) such that the core (6) is arranged centrally in the panel, sandwiched between the surface layer (5) and the balancing layer (7); wherein the core comprising wood fibers and/or cork particles, and the surface layer comprises a substantially homogeneous mix of wood fibers, a binder which comprises natural resins, and wear resistant particles; and wherein cork material in the form small particles can be used to partly or completely replace wood fibers in any of the embodiments disclosed by Pervan (Abstract; Paragraphs 0086, 0097, 0110, and 0131-0134; Figs. 1a-c).  Pervan discloses that the wood fibers  by Pervan anticipates instant claims 13-14 (Entire document, particularly Abstract; Paragraphs 0050-0056, 0064, 0072, 0078, 0085, 0086, 0142, 0202, Examples; Claims 6 and 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masaki (JP2004-058557) as applied above to instant claims 1, 2, 5 and 6, and further discussed below.  The teachings of Masaki are discussed in detail above wherein it is further noted that with regards to the claimed fiber length, Masaki discloses that the short fibers having a length of 5 to 30mm, thereby overlapping the claimed range of between 0.05 mm and about 6 mm and thus rendering the claimed length obvious to one having ordinary skill in the art (Page 1, lines 33-34).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US2009/0155612), as applied above to instant claims 1-3 and 5-14 and further discussed below.  The teachings of Pervan are discussed in detail above and although Pervan discloses that the core as well as the surface layer may comprise cork particles/granules, Pervan does not specifically 3 (thus the cork chips/granules have a density that also does not exceed 300 kg/m3), while the small cork particles of smaller than 1.0 mm of one embodiment of the invention can be pressed together with binder to provide a panel with a density exceeding 600 kg/m3, and given that Pervan discloses that the “majority” of the cork particles in the panel are smaller than 1.0mm such that the cork particles may also comprise the larger cork particles/granules, Pervan provides a clear suggestion of utilizing cork particles/granules having a density of 300 kg/m3 or less thereby rendering the claimed range obvious to one skilled in the art, particularly given that Pervan discloses that the layers of the panel can have different densities that can be based upon the desired impact resistance, hardness, feel, etc., such that one having ordinary skill in the art would have been motivated to determine the optimum cork density to provide the desired density and/or properties for a particular end use (Paragraphs 0045, 0060, 0083, 0098, 0102, 0106-0108, 0180, 0276-0277, and 0281; Claim 60).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chenfu (US2016/0220030) discloses a composite material comprising a layer of a nontoxic mixture of cork granules and bamboo, cotton, or polyester fibers named “CorkiBoo”, wherein by changing the relative proportions of the two components, one can flexibly adjust the levels of hardness of the mixtures; wherein the material may have multiple layers of “CorkiBoo”.  Spinney (WO2010/146355) discloses a laminated composite comprising a first layer sandwiched between second and third layers of natural fibers and binder, wherein the first layer comprises at least one material selected from the group consisting of cork, balsa wood, paper, card, wood particles/fibres/waste and phase change thermal mass materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 4, 2021